Citation Nr: 0530960	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a left hip disability, 
to include bursitis.

2.  Entitlement to an increased rating for residuals of 
transverse fracture base of proximal phalanx, left fifth 
finger with minimal traumatic arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for left hip 
bursitis; and denied an increased compensable rating for 
residuals of transverse fracture base of proximal phalanx, 
left fifth finger.  Regarding the service connection claim 
for left hip bursitis, the RO did not adjudicate the issue of 
new and material evidence, even though the record shows a 
previous, unappealed rating decision denying service 
connection for a left hip disability.  Thus, the RO, in 
effect, reopened the veteran's claim and denied the issue on 
the merits.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for a left 
hip disability, to include bursitis.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  In November 2003, the RO granted 
an increased rating of 10 percent for residuals of transverse 
fracture base of proximal phalanx, left fifth finger with 
minimal traumatic arthritis, effective June 7, 2002.  
However, as the veteran has indicated that he is not 
satisfied with this rating, this issue is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In July 2005, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO.

A May 2005 rating decision denied, among other issues, 
service connection claims for bilateral carpal tunnel 
syndrome, spinal stenosis, and a left knee condition.  The 
veteran's service representative submitted a July 2005 
statement that the veteran clarified the issue of service 
connection for bilateral carpal tunnel syndrome is limited to 
carpal tunnel syndrome of the left hand as secondary to the 
service-connected left fifth finger disability and disagreed 
with the denials of spinal stenosis and left knee disorder.  
This is construed as a timely notice of disagreement, and the 
Board remands these issues to the RO so that a statement of 
the case can be provided.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

The issues of service connection for left hip bursitis, 
increased rating for residuals of transverse fracture base of 
proximal phalanx, left fifth finger with minimal traumatic 
arthritis, service connection for carpal tunnel syndrome of 
left hand, service connection for spinal stenosis, and 
service connection for a left knee disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In April 1989, the RO denied service connection for a 
left hip disability on the basis that the service medical 
records did not show treatment or diagnosis for a left hip 
disability.  The veteran was notified of this decision and 
his procedural rights, but did not file an appeal.

2.  Evidence received since the April 1989 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a left hip disability.


CONCLUSIONS OF LAW

1.  The April 1989 RO decision denying the claim of service 
connection for a left hip disability is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the April 1989 RO 
decision is new and material, and the claim of service 
connection for a left hip disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of reopening a service 
connection claim for a left hip disability based on new and 
material evidence has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in reopening the 
veteran's claim.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

The RO originally denied service connection for a left hip 
disability by rating decision in April 1989.  The RO also 
noted that evidence from a previous rating decision dated in 
January 1966, which denied service connection for a growth on 
the left hip and an ulcer on the left thigh, was incorporated 
by reference.  Evidence considered at the time of the April 
1989 rating decision included service medical records and VA 
medical records dated in 1985, 1988, and 1989.  

The service medical records showed treatment for a skin ulcer 
on the left thigh due to abscess, but were negative for any 
treatment or diagnosis of a left hip disability.  

A March 1985 VA hospital summary shows that a biopsy with 
excision and drainage of lipoma was performed on the left 
buttocks.  An August 1988 VA clinical record shows complaints 
of left leg mechanical pain secondary to degenerative disease 
of the lumbosacral and cervical spine.  Additional VA medical 
records in 1989 show treatment for unrelated ailments.

In April 1989, the RO denied the veteran's claim of service 
connection for a left hip disability, on the basis that there 
was no evidence of treatment or diagnosis of a left hip 
condition in service.  The veteran was notified of this 
decision and his procedural rights in May 1989, but did not 
file an appeal.  The Board notes that the veteran filed a 
notice of disagreement for a left thigh lipoma, but this was 
adjudicated as a separate issue than a left hip disability.  
As such, the April 1989 rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302 (a).  

In June 2002, the veteran filed an application to reopen his 
claim of service connection for a left hip disability, to 
include bursitis.  Evidence received since that time included 
VA medical records dated from June 1969 to January 1995, a 
June 2002 VA examination report, and private medical records 
dated from April 2001 to October 2003.  The veteran also 
participated in an informal conference at the RO in November 
2003, and testified at a July 2005 Board hearing.  

A June 1969 VA clinical record shows complaints of back pain 
occasionally radiating to left posterior thigh.  A May 1970 
VA outpatient treatment report shows the veteran was 
evaluated as a VA employee for pain and weakness down the 
anterior part of the left leg.  The veteran also reported 
numbness in the left thigh at various times.  A September 
1970 treatment report shows new exercises were given for 
loosening hip joints.  In September 1980, a private medical 
report shows complaints of low back pain with radiation to 
left leg from an old on-the-job injury at VA in 1961 or 1962.  
An October 1989 VA medical record shows the veteran still had 
hip pain.

A September 1994 private treatment report shows complaints of 
pain in the left hip and leg since getting out of service in 
1957.  A December 1994 VA medical record shows tenderness 
over the trochanteric bursa and an assessment of left hip 
trochanteric bursitis and rule out degenerative joint disease 
of the hip.  A January 1995 VA medical record shows the 
veteran's reports of edema in the left leg since 30 years 
ago.

In April 2001, a private MRI report on the left hip shows 
left trochanteric bursitis.

A June 2002 VA examination report shows an assessment of left 
hip status post surgical debridement for suspected infectious 
etiology with some trochanteric bursitis in the iliotibial 
band.

An August 2003 private medical statement from a private 
doctor ["Dr. N"] shows that complaints of numbness in the 
left thigh and hip areas in 1970 actually was hip disease in 
the form of bursitis.  The doctor also stated that the 
veteran had gouty arthritis, which often caused bursitis and 
that his bursitis was directly related to his medical service 
record, as both the gouty arthritis and complaints of 
numbness and pain he had over the thigh and hip areas, 
occurred in service.

An October 2003 statement from Dr. N shows that it seemed 
that the veteran was bitten on the left hip by a snake or 
scorpion in service, which caused the area to swell, liquify, 
and have a large abscess.  He noted that the area was 
eventually popped and debreeded, but that he had another 
growth within that same area removed at the VA about eight 
years ago.  The doctor noted that the veteran was told that 
it was mostly fatty tissue, but that it sounded like it might 
have been a lipoma.  He found that now the veteran has a 
chronic problem with pain in this area, which is directly 
related to the problem of the abscess that occurred in 
service.  

In November 2003, an informal RO conference report shows the 
veteran believed his left hip problems began when he 
developed a "knot" in the area of the left hip in service.  
He felt that this was not adequately treated at first while 
in service, and when he finally did get treatment, he 
required bedrest and shots for a month.  He also noted that 
now he has pain in the left hip and weakness in the lower 
extremity.

At the July 2005 Board hearing, the veteran provided detailed 
accounts regarding the incidents in service, which he claimed 
caused his left hip disability, including being bitten on the 
left hip by a snake or scorpion in service and subsequently 
being hospitalized for 30 days.  He further indicated that 
when he was in Korea, his hip was damaged more by lying on 
the cold floor and being in freezing temperatures.  The 
veteran's wife also testified regarding the current 
difficulties the veteran has as a result of his left hip.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in June 2002, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board finds that the VA medical records dated from June 
1969 to June 2002, private medical records dated from April 
2001 to October 2003, and July 2005 Board hearing testimony 
are new and material.  The evidence is new because it was not 
submitted previously to the RO, and the RO did not consider 
it in its initial rating decision.  38 C.F.R. § 3.156(a).  
The evidence also is material because it shows chronic 
findings of left hip pain and left leg swelling, a current 
left hip disability, medical opinions relating the veteran's 
current left hip bursitis to service, and more detailed 
accounts of the in-service injury involving a snake or 
scorpion bite.  None of this evidence was established at the 
time of the last rating decision; and it raises a reasonable 
possibility of substantiating his claim of service connection 
for a left hip disability.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the evidence is both new 
and material and serves to reopen the veteran's claim.  




ORDER

New and material evidence has been submitted to reopen the 
service connection claim for a left hip disability, to 
include bursitis, and to this extent, the appeal is granted.


REMAND

The veteran submitted a January 2005 private medical record 
showing treatment for bilateral hip bursitis, in which Dr. N 
opined that the veteran's various disabilities include his 
left hip disability developed as the result of 
jumping/falling into a fox hole in service.  The RO has not 
considered this additional evidence regarding the issue of 
service connection for a left hip disability; nor has the 
veteran submitted a waiver of RO consideration.  As such, the 
Board cannot properly consider this evidence.  

While the evidence shows in-service findings of a left leg 
ulcer due to abscess, chronic findings of pain in the left 
hip and thigh, and a current left hip disability; the medical 
evidence is insufficient to decide the issue of service 
connection for a left hip disability, to include bursitis.  
While the veteran contends that he was bitten by a snake or 
scorpion in service, there is no evidence in the service 
medical records to support this assertion.  Moreover the 
private examiner who determined that there was a relationship 
between the veteran's current left hip disability and the in-
service ulcer due to abscess with complaints of pain and 
numbness, did not indicate a review of the service medical 
records, nor take into account pertinent post-service 
findings.  Specifically, the veteran reportedly had a work-
related back injury in 1961-1962, which also was found to 
cause back pain that radiated into the left leg. 

The issue of determining the etiology of the veteran's left 
hip disability is a medical question, and where the 
determinative issues involve medical causation or diagnosis, 
competent medical evidence is needed.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  A review of the file shows that the veteran 
has never been afforded an appropriate VA examination for the 
purposes of securing the requisite medical opinion.  Under 
the duty to assist provisions of the VCAA, VA has the duty to 
secure an examination or opinion if there is competent 
evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  
Accordingly, the Board finds that a medical examination is 
necessary before a determination can be made on this claim.  

In November 2003, an increased rating of 10 percent was 
granted for residuals of transverse fracture base of proximal 
phalanx, left fifth finger with minimal traumatic arthritis, 
effective June 7, 2002, under 38 C.F.R. § 4.71a, DC 5227-
5010.  As the veteran has indicated that he is not satisfied 
with this rating, this claim is still before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

A review of the file shows that the veteran was never 
furnished with an adequate VA letter outlining the applicable 
duty to notify and duty to assist provisions of the VCAA, 
concerning his increased rating claim for residuals of 
transverse fracture base of proximal phalanx, left fifth 
finger with minimal traumatic arthritis.  The RO provided the 
veteran with a June 2002 VCAA letter; however, this letter 
notified the veteran of the evidence necessary to show 
entitlement to service connection, rather than increased 
rating, and did not specifically address the left finger 
disability.  Accordingly, a remand is in order, regarding 
this issue for the purpose of providing the veteran with the 
requisite VCAA letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

In May 2005, the RO denied service connection claims for 
bilateral carpal tunnel syndrome, spinal stenosis, and a left 
knee condition.  The veteran's service representative 
submitted a July 2005 statement that the veteran wanted to 
appeal these issues.  This is construed as a timely notice of 
disagreement.  When a notice of disagreement is timely filed, 
the RO must reexamine the claim and determine if additional 
review or development is warranted.  If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
veteran or his representative.  38 C.F.R. § 19.26 (2005) 
(emphasis added).  Since a notice of disagreement has been 
submitted with respect to this issue, a statement of the case 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999). 

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  Specifically, the 
veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
increased rating claim for residuals of 
transverse fracture base of proximal 
phalanx, left fifth finger with minimal 
traumatic arthritis; and the information 
and evidence not of record that is 
necessary to substantiate the claim, (2) 
of the information and evidence that VA 
will seek to provide, (3) of the 
information and evidence that the 
veteran is expected to provide, and (4) 
request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He also must be informed 
of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act 
of 2003, 38 U.S.C. §§ 5109B, 7112.  A 
record of his notification must be 
incorporated into the claims file.  

2.  The AMC should schedule the veteran 
for a VA orthopedic and neurological 
examination to determine the nature, 
etiology, severity, and date of onset of 
his left hip disability, to include 
bursitis.  Specifically, the examiner 
should determine all the present 
disabilities associated with the left 
hip; and then determine whether it is 
very likely, at least as likely as not , 
or highly unlikely that the veteran's 
current left hip disability is related to 
any incident of service, including 
findings of ulcer on the left thigh due 
to abscess.  The examiner also should 
consider all post-service findings, 
including the on-the-job back injury in 
1961 or 1962, and should base the opinion 
on examination findings, historical 
records, and medical principles.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

4.  The AMC must issue the veteran a 
statement of the case (SOC) on the 
issues of entitlement to service 
connection for bilateral carpal tunnel 
syndrome, spinal stenosis, and a left 
knee disorder.  The veteran must be 
advised of the time limit in which he 
may file a substantive appeal. 38 C.F.R. 
§ 20.302(b) (2005).

5.  Should the veteran file a timely 
substantive appeal the AMC should 
readjudicate the service connection 
claims for bilateral carpal tunnel 
syndrome, spinal stenosis, and a left 
knee disorder based on the evidence 
already of record and any other 
development that is deemed appropriate 
in accordance with the duty to assist 
under the provisions of the VCAA.  If 
any claimed benefit is denied, the AMC 
should issue a supplemental statement of 
the case (SSOC) and provide the veteran 
a reasonable opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


